Citation Nr: 0926918	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-14 169A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a hospitalization at the 
Maine Medical Center from July 8, 2005 to July 20, 2005.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
December 1975.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from September 2005 and November 2005 decisions by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Togus, Maine.  In December 2006, the Veteran's Claims folder 
and Medical Administration Service (MAS) folder were 
transferred to the VA Regional Office in St. Petersburg, 
Florida.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
May 2006 substantive appeal (VA Form 9).  However, he failed 
to report for the hearing scheduled in May 2007.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the VAMC in St. Petersburg, 
Florida.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran was hospitalized from June 11, 2005 to July 20, 
2005 at a private facility, the Maine Medical Center, after 
being stabbed in the head / neck.  See December 2005 
Statement of the Case (SOC) and June 2005 private progress 
note.  VA conceded his treatment was under emergency 
circumstances, and thus paid for his emergency inpatient 
treatment at the private hospital from June 11, 2005 until 
July 8, 2005. 

However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from July 8, 2005 to July 20, 2005.  The VA found that 
by July 8, 2005, the Veteran's condition had stabilized, such 
that further payment for medical expenses was not authorized 
by law.  See 38 C.F.R. § 17.121 (2008).  Although stabilized 
per the VA, the Veteran remained hospitalized at the private 
hospital from July 8, 2005 to July 20, 2005.  It is unclear 
from the record why he was not transferred to a VA medical 
facility after July 8, 2005.  In any event, on July 20, 2005, 
the Veteran was finally transferred by air ambulance to the 
VAMC in Tampa, Florida for further treatment and 
rehabilitation.  

The Veteran contends he is entitled to payment or 
reimbursement for the remaining unauthorized medical expenses 
he incurred for his emergency treatment from July 8, 2005 to 
July 20, 2005 at the private Maine Medical Center.  First, he 
contends that VA was notified within 72 hours of his July 11 
admission to a private hospital by a hospital social worker 
and by his sister.  As such, he believes there was prior 
authorization.  See 38 C.F.R. § 17.54 (2008).  Second, even 
if the VA determines the claim should be handled on the basis 
of unauthorized treatment, the Veteran asserts that when he 
became stable on July 8, 2005, an arrangement had been made 
with the VAMC in Togus, Maine for him to be transferred to 
the VAMC in Tampa, Florida for specialized medical care.  The 
Veteran explains that from July 8, 2005 to July 20, 2005, he 
had to remain at the private facility because he was told no 
room was available at the VAMC in Tampa, Florida.  In 
essence, he asserts it is unfair he should be penalized by 
the VA due to a lack of an available facility for treatment 
from July 8, 2005 to July 20, 2005.  See December 2005 Notice 
of Disagreement (NOD).  

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may authorize or contract with 
non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 
2002); 38 C.F.R. § 17.52(a) (2008).  However, hospital care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, 
under specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
Veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a Veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2008).  

In adjudicating a claim for payment or reimbursement of 
medical expenses, the Board must make an initial factual 
determination as to whether VA gave prior authorization for 
non-VA medical care received at a private facility.  38 
U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2008).  
This is a factual, not a medical, determination.  Similes v. 
Brown, 6 Vet. App. 555, 557 (1994).  According to 38 C.F.R. § 
17.54 (2008), in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
Veteran or by others on his/her behalf is dispatched to VA 
for Veterans in the 48 contiguous States and Puerto Rico, 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.

However, when the Veteran receives treatment at a non-VA 
facility without prior authorization, there are two statutes 
that allow for him to be paid or reimbursed for the medical 
expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 (West 2002) and 38 U.S.C.A. § 1725 (West 
2002).  Application of either statute is generally dependent 
on whether he has an adjudicated service-connected 
disability.

Under 38 U.S.C.A. § 1728 (West 2002), payment or 
reimbursement of the expenses of care not previously 
authorized, in a private or public hospital not operated by 
VA, may be paid when the Veteran received care for: (a) an 
adjudicated service-connected disability; (b) non-service-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (c) 
any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in 
the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 
17.120(a) (2008).  VA law and regulation also require that 
(1) the care was rendered in a medical emergency, when delay 
would have been hazardous to life or health, and (2) when VA 
or other government facilities are not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a)(1) 
(West 2002) and (3); 38 C.F.R. § 17.120(b) and (c) (2008).  
All three elements must be satisfied for a claimant to 
qualify for payment or reimbursement.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
544 (1997).

With regard to stabilization, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended. 38 C.F.R. § 17.121 (2008).  For the purpose 
of payment or reimbursement of the expense of emergency 
hospital care not previously authorized, an emergency shall 
be deemed to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a Veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  Id.  From 
that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

But effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed 
to the word "may."  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. .  (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time 
the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (B) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.  Id.

The Board will consider and apply the amended versions of 38 
U.S.C.A. § 1725 and § 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.  

In the present case, the Veteran has been in receipt of a 100 
percent rating for service-connected schizophrenia since 
December 8, 1983.  Furthermore, in a November 1989 decision, 
the RO determined that this rating was permanent and total.  
Because the Veteran has a permanent and total disability 
rating as a result of his service-connected disabilities, he 
meets the first criterion of 38 U.S.C.A. § 1728.  That is, he 
is a Veteran who is permanently and totally disabled as a 
result of a service-connected disability.  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2008).  The 
remaining questions for reimbursement under 38 U.S.C.A. § 
1728 are whether the treatment was rendered in a medical 
emergency and whether a VA facility was feasibly available.

The Board notes that under 38 U.S.C.A. § 1725, pursuant to 
the Veterans Millennium Health Care and Benefits Act, payment 
or reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2008).  However, in the present case, § 1725 for nonservice-
connected disorders does not apply since the Veteran is 
potentially eligible for reimbursement under § 1728 by way of 
having a total disability permanent in nature resulting from 
a service-connected disability.  See 38 C.F.R. §§ 17.1000, 
17.1002(i).  As such, only 38 U.S.C. § 1728 for Veterans with 
service-connected disability is for consideration here.  

In any event, a remand is required for the medical expenses 
claim at issue on several grounds.

First, proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been issued to the 
Veteran.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the December 2005 VCAA letter only discussed 
the issue of § 1703 prior authorization.  It failed to 
address the evidence necessary to substantiate a claim for 
unauthorized medical expenses pursuant to § 1725 and § 1728.  
The Board finds that on remand, the Veteran should be issued 
appropriate VCAA notice for a medical expenses reimbursement 
claim pursuant to the amended versions of 38 U.S.C.A. §§ 1725 
and 1728 and be given a reasonable period of time to respond 
prior to readjudication of the claim.  In essence, the VCAA 
notice letter should advise the Veteran of the revised 
provisions of 38 U.S.C.A. § 1725 and § 1728.

Second, with regard to the issue of prior authorization under 
38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54, the Veteran asserts 
that that VA was notified within 72 hours of his July 11 
admission to a private hospital by a hospital social worker 
and by his sister, possibly revealing authorization by VA of 
his private medical hospitalization.  In the December 2005 
SOC, the VAMC indicated that the VA was not notified about 
the private hospitalization until June 15, 2005, which is 
beyond the 72 hour limit.  However, the MAS folder does not 
contain any records discussing the purported notification to 
VA.  In this regard, private hospital records from the Maine 
Medical Center dated from June 11, 2005 to July 20, 2005 are 
not of record.  Only billing statements are of record.  A 
remand is necessary to secure authorization from the Veteran 
so that a request to Maine Medical Center can be made for any 
documents showing that VA authorized payment for the 
hospitalization, or was at least aware of the hospitalization 
within 72 hours of admission.  
 
Third, a remand is required to secure any VA or private 
records addressing whether as of July 8, 2005, the continuing 
treatment at the private facility was rendered in a medical 
emergency (that is, was the Veteran stable) and whether a VA 
facility was feasibly available.  In this regard, the Veteran 
contends that although he was stable as of July 8, 2005, no 
room was available for the Veteran to transfer to the VAMC in 
Tampa, Florida at that time.  But there is no conclusive 
evidence or documentation in the file which establishes when 
a VA facility was capable of accepting the transfer in this 
case.  The October 2008 amendments to § 1725 and § 1728 
appear to provide a more liberal view of what constitutes a 
continuing medical emergency.  Under the revised statutes, 
emergency treatment includes treatment rendered until such 
time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer.  Therefore, it extends 
the definition of an emergency.  Under the prior statute and 
regulation, it did not matter for purposes of determining 
stability whether such VA facility was actually capable of 
accepting such transfer.  In short, a remand is required 
asking the VAMC in Tampa, Florida; VAMC in Togus, Maine; and 
the private Maine Medical Center to provide information and 
documentation that addresses when it was safe to transfer the 
Veteran to a VA facility, the date the VA facility in Tampa 
was capable of accepting the transfer, and any reasonable 
attempts made between July 8, 2005 to July 20, 2005 to 
effectuate such transfer.  

Fourth, a medical opinion is required from an appropriate VA 
physician concerning whether the Veteran could have been 
transferred safely at any time between July 8, 2005 to July 
20, 2005, to a VA facility for continuation of medical 
treatment.  The physician must be provided with a copy of the 
claims file, including the MAS folder, so that he or she can 
properly address this question.  The rationale for the 
opinion must be provided.

Fifth, pertinent regulations provide that a SOC issued to an 
appellant must be complete enough to allow the appellant to 
present his or her argument before the Board and must contain 
a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 19.29 (2008).  To ensure due 
process, on remand, the VAMC should issue a Supplemental 
Statement of the Case (SSOC) that includes the laws and 
regulations pursuant to the amended provisions of 38 U.S.C.A. 
§§ 1725 and 1728 (West Supp. 2009).  See Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, 122 Stat. 4110 (2008).  In essence, this SSOC 
should include citation and discussion of the revised law.  

Accordingly, his unauthorized medical expenses claim is 
REMANDED to the VAMC in Togus, Maine, for the following 
development and consideration:

1.	Send the Veteran another VCAA notice 
letter notifying him and his 
representative of (1) any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate his unauthorized 
medical expenses claims under the 
amended versions of both § 1725 and § 
1728; (2) the information or evidence 
that he should provide; and (3) the 
information or evidence VA will attempt 
to obtain on his behalf.  With regard 
to the critical amendments effective 
October 2008, see Veterans' Mental 
Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110 (2008).  

2.	Contact the Veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA 
to obtain his private medical records, 
administration documents, and financial 
documents from the Maine Medical Center 
covering the Veteran's treatment from 
June 11, 2005 to July 20, 2005.  
Specifically request the private 
hospital to provide any documents 
showing VA authorized payment for the 
hospitalization, or VA was at least 
notified of the hospitalization within 
72 hours of the June 11, 2005 
admission.  In addition, request the 
private hospital to provide any 
documents addressing when it was safe 
to transfer the Veteran to a VA 
facility; the date the VAMC in Tampa 
was capable of accepting the transfer 
(when there was room available for the 
Veteran); and any reasonable attempts 
made between July 8, 2005 to July 20, 
2005 to effectuate such transfer.  

3.	Ask the VAMCs in Togus, Maine and 
Tampa, Florida to provide any 
administrative or other records 
addressing when it was safe to transfer 
the Veteran to a VA facility; the date 
the VA facility in Tampa was capable of 
accepting the transfer (when there was 
room available for the Veteran); and 
any reasonable attempts made between 
July 8, 2005 to July 20, 2005 to 
effectuate such transfer.  Also request 
the Veteran's medical treatment records 
from the VAMC in Tampa, Florida dated 
from July 20, 2005 to the present.   

4.	Then, after securing the above records, 
request a medical opinion from an 
appropriate VA physician concerning 
whether the Veteran could have been 
transferred safely at any time between 
July 8, 2005 to July 20, 2005 to a VA 
facility for continuation of medical 
treatment.  The physician must be 
provided with a copy of the claims 
file, including the MAS folder, so that 
he or she can properly address this 
question.  The rationale for the 
opinion must be provided.

5.	Then readjudicate the unauthorized 
medical expenses claim in light of the 
additional evidence of record.  If this 
claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case.  This 
supplemental statement of the case 
should include the amended provisions 
of 38 U.S.C.A. §§ 1725 and 1728 (West 
Supp. 2009) and any applicable 
regulations.  See Veterans' Mental 
Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110 (2008).  An appropriate 
period of time should be allowed for 
response from the Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the agency of original 
jurisdiction.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

